internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------ ------------------------------------------------ ---------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-120751-16 date date legend trust grantor date charitable_beneficiary ------------------------------------------------------------------------------------------ ---------------------------------------------------- ---------------------------------------- --------------------------- dear ------- this letter is in response to the ruling_request from your authorized representative dated date that request and subsequent correspondence seeks a ruling concerning the applicability of sec_4947 of the internal_revenue_code code to the trust facts grantor executed the trust on date as a charitable_remainder_unitrust the trust is not exempt from federal_income_tax under sec_501 of the code the non- charitable unitrust recipient is grantor the unitrust payments are to continue for a period of years the remainder is to be distributed to charitable_beneficiary an organization exempt from federal_income_tax under sec_501 of the code at the end of the unitrust term grantor has not claimed a deduction under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 of the code with respect to the trust for any_tax year since its inception plr-120751-16 rulings requested the trust requests a ruling that sec_4947 of the code is not applicable to the trust law sec_4947 of the code provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self- dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation sec_53_4947-1 of the foundation excise_tax regulations provides that sec_4947 of the code subjects trusts which are not exempt from taxation under sec_501 all or part of the unexpired interest in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 of the code to the same requirements and restrictions as are imposed on private_foundations the basic purpose of sec_4947 of the code is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 of the code if a deduction would have been allowable under one of these sections analysis the trust is not exempt from taxation under sec_501 because the remainder will be distributed to charitable_beneficiary part of the trust’s unexpired interest is devoted to one or more of the purposes described in sec_170 because no deduction has ever been taken allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 the trust is not subject_to sec_4947 of the code even though a deduction under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 was allowable plr-120751-16 for future tax years the burden will be on the taxpayer to keep the records to show through the life of the unitrust that no deduction is ever taken without this proof that no deduction has ever been taken sec_53_4947-1 of the regulations would cause sec_4947 of the code to be applied conclusion based on the foregoing we rule that the trust is not subject_to sec_4947 of the code this ruling is based on the facts as they were presented in the ruling_request and on the understanding that there will be no material changes to those facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections expressly described herein the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request that material is subject_to verification during an examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-120751-16 if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely taina edlund senior technician reviewer tax exempt government entities cc
